      Case 2:15-cv-01419-DSC-CRE Document 171 Filed 02/03/21 Page 1 of 3


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


STEVANNA TOWING, INC.,                          )
                                                )
                Plaintiff,                      )
                                                )
and                                             )
                                                )
FRANK BRYAN, INC., and                          )         2:19cv1463
GEORGETOWN SAND & GRAVEL,                       )         Electronic Filing
INC., and M/V TIMOTHY JAMES,                    )
                                                )
                Intervenor Plaintiffs           )
                                                )
        v.                                      )
                                                )
ATLANTIC SPECIALTY                              )
INSURANCE COMPANY,                              )
                                                )
                Defendant.                      )


                                        MEMORANDUM ORDER

February 3, 2021

        Plaintiff, Stevanna Towing, Inc. (“Stevanna” or “Plaintiff”), initiated this a declaratory

judgment action against its insurer, Atlantic Specialty Insurance Company (“Atlantic”). The

case was referred to United States Magistrate Cynthia Reed Eddy for pretrial proceedings in

accordance with the Magistrate Judges Act, 28 U.S.C. §636(b)(1), and Local Rules of Court 72.C

and 72.D. On July 8, 2016, Frank Bryan, Inc. (“Bryan”), Georgetown Sand & Gravel, Inc.

(“Georgetown”), and the M/V Timothy James, were granted permission to intervene as plaintiffs

in this action (collectively, “Intervenor Plaintiffs”).

        Stevanna filed a Motion for Summary Judgment (ECF No. 146) seeking judgment in its

favor as to Counts One and Four of the Amended Complaint. The Intervenor Plaintiffs filed a

Motion for Partial Summary Judgment (ECF No. 148) seeking judgment in their favor as to

Counts I and II of the Amended Complaint in Intervention. Atlantic filed a Cross Motion for
     Case 2:15-cv-01419-DSC-CRE Document 171 Filed 02/03/21 Page 2 of 3


Summary Judgment (ECF No. 151) seeking judgment in its favor and against Stevanna as to

Counts One and Four of Stevanna’s Amended Complaint, and judgment in its favor and against

Intervenor-Plaintiffs as to Counts I and II of the Amended Complaint in Intervention.

       The Magistrate Judge’s Report and Recommendation (ECF No. 168), filed on April 24,

2020, found that Atlantic had established as a matter of law that the M/V Timothy James was not

covered under the insurance policy at issue, and recommended that the Motions for Partial

Summary Judgment filed on behalf of Stevanna and the Intervenor Plaintiffs be denied and the

Cross Motion for Summary Judgment filed on behalf of Atlantic be granted. The parties were

informed that in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1)(B) and (C),

and Rule 72.D.2 of the Local Rules of Court, that they had fourteen (14) days to file any

objections. Objections were filed by Stevanna and the Intervenor Plaintiffs on May 8, 2020, and

Atlantic responded to the objections on May 26, 2020.

       After the Court’s review of the pleadings and documents in the case, together with the

Report and Recommendation, and the objections thereto, the following Order is entered:

       AND NOW, 3rd day of February, 2021,
       IT IS HEREBY ORDERED that the Motions for Summary Judgment filed on behalf of

Stevanna (ECF No. 146) and the Intervenor Plaintiffs (ECF No. 148) are DENIED. The Cross

Motion for Summary Judgment (ECF No. 151) filed on behalf of Atlantic is GRANTED.

Judgment is hereby entered in favor of Atlantic Specialty Insurance Company and against

Stevanna Towing, Inc. on Counts One and Four of Stevanna’s Amended Complaint, and in favor

of Atlantic Specialty Insurance Company and against Frank Bryan, Inc., Georgetown Sand &

Gravel, Inc., and the M/V Timothy James on Counts I and II of the Amended Complaint in

Intervention.


                                                2
      Case 2:15-cv-01419-DSC-CRE Document 171 Filed 02/03/21 Page 3 of 3


       IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 168)

dated April 24, 2020 is hereby adopted as the Opinion of the Court.


                                            s/ DAVID STEWART CERCONE
                                            David Stewart Cercone
                                            Senior United States District Judge

cc:    Louis C. Long, Esquire
       Leonard Fornella, Esquire
       Brian D. Lipkin, Esquire
       Daniel H. Wooster, Esquire
       Michael B. McCauley, Esquire
       Stephen M. Calder, Esquire
       Dennis M. O’Bryan, Esquire

       Cynthia Reed Eddy
       United States Magistrate Judge

       (Via CM/ECF Electronic Mail)




                                               3
